Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 27, 2007







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed February 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00087-CV
____________
 
IN RE EDWARD C. CANTU, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 29, 2007, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to issue a writ of mandamus directed to the Texas
Board of Pardons and Paroles.
We do
not have jurisdiction to issue the relief relator has requested.  In re
Parker, No. 04-06-00007-CV, 2006 WL 166570 (Tex. App.CSan Antonio Jan. 25, 2006, orig.
proceeding).  We accordingly dismiss relator=s petition for lack of jurisdiction. 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed February 27, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.